Title: From James Madison to Robert R. Livingston, 15 October 1802
From: Madison, James
To: Livingston, Robert R.


Sir,
Department of State, October 15th. 1802
On my return from Virginia after an absence of two Months, I found here your letter of July 30th. Those of May 10. 12. 20. 28 June 8th & July 3d had been previously received.
The zeal and energy with which you are urging on the French Government a fair construction and fulfilment of the Convention, and a discharge of all our just demands, render it unnecessary to repeat to you our anxiety that the example of good faith given by the United States should not remain without a satisfactory reciprocity. The precise tone in your communications most likely to favor this result, can best be decided by your own judgment. In a general view, the soundest policy evidently prescribes one, that will cherish whatever good will or confidence may be felt towards the United States, and that will charge on that side the blame of any failure in the pursuit of our objects. It must be left to your own decision also how far a direct resort to the Head of the Government may promise better success than the ordinary channels of communicating with him. The delays and obstacles met with in the latter recommend the experiment, if there be no objections to it drawn from usage or other considerations not perceived at this distance. The experiment, which will of course be made with as little danger as possible of needless umbrage to the intermediate Organ, may at least lead to a knowledge of the ground finally meant to be taken by the Chief Consul; and to which the further instructions of the President must be accommodated.
The suspense which has taken place in relation to Louisiana and the Floridas, is favorable to the efforts for diverting the French Government from its unwise project. Whether we regard the sentiments prevailing in this Country on the subject, or the striking tendencies of the project itself, no pains ought to be spared for putting an end to it. If the occasion can be so improved as to obtain for the United States, on convenient terms, New orleans and Florida, the happiest of issues will be given to one of the most perplexing of occurrences. I postpone more particular remarks on this subject, until the President shall know the impressions on the French Councils, resulting from the views of it to which you will be led by the dispatches of which Mr. Dupont was the bearer.
The answer to your note on the case of Capts. Rodgers and Davidson, is by no means such as there was a right to expect. Genl Le Clerc having himself stated the reasons on which he proceeded, other and better reasons could not be presumed; and it seems impossible not to regard his reasons rather as an insult than a justification. My letter of July 6 will renew this subject: and it is to be hoped that a reconsideration by the French Government will do more justice to it.
The President authorizes you in reply to the note of July 30 from the Minister Plenipotentiary of the Helvetic Republic, to assure him of the particular satisfaction with which the Government of the United States learns that tranquility has been regained, and an acceptable Constitution organized, by a nation, so long and so justly admired for its many virtuous examples; and that the United States will cultivate with emulation, all those benevolent sentiments and friendly dispositions, which the Government of the Helvetic Republic has expressed towards them, and which ought to bind together nations having otherwise the fewest relations.
The breach, presumed to be inadvertent, of the Treaty between the United States and the now Batavian Republic, to which you refer, was sometime ago intimated by our Consul at Amsterdam. A correction of the abuse will be claimed as soon as some further information, daily expected, with respect to the footing of our trade and navigation with that Country, shall be received.
The resignation of Mr. Sumter having been received the President allows you to appoint a private Secretary.
The case of Mr. De Vienne is wholly beyond the compass of the Executive authority. Congress alone can decide on it. With sentiments of the highest respect &c. &c. &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6); Tr (NHi: Livingston Papers, vol. 2).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:204–6, 207, 219–20, 229–33, 264–65, 289–90, 365–68, 443–44.



   
   JM referred to Talleyrand.



   
   See JM to Livingston, 1 May 1802, and JM to DuPont, 2 May 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:177–78 and n. 1, 179 and n. 1).



   
   See Livingston to JM, 30 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:444, 445 nn. 5, 6).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:372–74.




   
   See Livingston to JM, 30 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:444–45 n.).



   
   See Livingston to JM, 3 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:367, 368 n. 10).



   
   Livingston and Sumter had disagreed since spring about the duties of the legation secretary. Sumter submitted his resignation to JM on 18 May 1802, and JM accepted it in August (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:220 n. 3, 228, 498).



   
   See Livingston to JM, 3 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:366, 368 n. 5).


